This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-0909

                               Nathan J. Knoernschild, et al.,
                                       Respondents,

                                             vs.

                                     Dennis Halverson,
                                        Appellant.

                                    Filed April 11, 2016
                                         Affirmed
                                      Peterson, Judge

                               Hennepin County District Court
                                 File No. 27-CV-14-4623

Christopher P. Renz, Chestnut Cambronne PA, Minneapolis, Minnesota (for respondents)

Dennis Halverson, Champlin, Minnesota (pro se appellant)

         Considered and decided by Peterson, Presiding Judge; Worke, Judge; and Kirk,

Judge.

                          UNPUBLISHED OPINION

PETERSON, Judge

         Appellant challenges the district court’s grant of summary judgment to respondents

on their defamation claims against appellant, arguing that the district court improperly

(1) limited the time allowed for oral argument at the summary-judgment hearing and
(2) disregarded evidence that appellant provided shortly before the summary-judgment

hearing, after he failed to comply with a discovery order. We affirm.

                                        FACTS

      Respondent Lance G. Stendal, vice president of respondent Omega Management,

Inc., was the property manager for the Elm Creek Courthome Association, Inc. (the

association). Appellant Dennis Halverson resided in a home owned by his mother and

located in a common-interest community governed by the association. A series of disputes

between Halverson and Stendal and members of the association’s board of directors led to

the district court granting Stendal’s and the board members’ petitions for harassment

restraining orders (HROs) against Halverson. Respondent Nathan J. Knoernschild of

respondent law firm Thomsen & Nybeck, P.A. (T&N) represented Stendal and the board

members in the HRO proceeding.

      About two months after the HROs were issued, Halverson sent an e-mail to

Knoernschild, claiming that the affidavits supporting the petitions for HROs contained

false information and that Knoernschild knew that the information was false. Halverson

forwarded the e-mail to several other T&N attorneys. Knoernschild sent an e-mail to

Halverson denying Halverson’s allegations and instructing Halverson to stop contacting

T&N attorneys and staff. Halverson responded that he intended to continue informing

T&N’s “Board Members” about Knoernschild’s preparation of “fraudulent affidavits.”

Halverson later sent an e-mail to a T&N shareholder, claiming that the four affidavits

supporting the petitions for HROs contained 130 “instances of perjury.”




                                           2
       Halverson posted numerous YouTube videos accusing Knoernschild of committing

and suborning perjury. Halverson also posted YouTube videos about Stendal and Omega,

alleging that they violated and failed to uniformly enforce association rules. Halverson

stated in an interrogatory answer that he included the names of T&N attorneys and Omega

employees in a YouTube video description to “attract more people to [his] videos.”

Halverson posted the videos on other webpages in addition to YouTube. He also posted

derogatory comments and messages about respondents on webpages associated with

respondents.

       Knoernschild sent Halverson a letter stating that Halverson’s allegations against

Knoernschild and T&N were false and demanding that Halverson remove all defamatory

statements from the Internet. Halverson did not comply, and respondents brought this

defamation action against him seeking damages and an order requiring him to remove

statements and videos from the Internet and enjoining him from publishing or

communicating any false statements about respondents. Respondents served Halverson

with interrogatories, requests for production of documents, and requests for admissions.

Halverson responded but answered the interrogatories in summary fashion, referring

respondents to his videos and to documents that he had submitted to Knoernschild, rather

than identifying the specific facts that formed the basis for his defamatory statements.

       On July 24, 2014, respondents’ attorney sent a letter to Halverson stating that his

discovery responses were inadequate and identifying the deficiencies. Halverson did not

respond, and respondents brought a motion to compel discovery. On December 11, 2014,

the district court issued an order directing Halverson to respond to respondents’


                                             3
interrogatories with “full and substantive answers” and to produce the documents requested

by respondents within ten days. Halverson failed to comply with the order within the ten-

day time limit, and the record does not indicate that he made any attempt at compliance.

       On December 31, 2014, respondents filed a motion for summary judgment.

Respondents argued that they were entitled to summary judgment on the merits and

because Halverson did not comply with the discovery order.            On January 2, 2015,

Halverson provided respondents with the documents they had requested, and, as part of his

response to the summary-judgment motion, submitted an affidavit identifying some

allegedly false statements in the affidavits supporting the petitions for HROs. Halverson

initially acted pro se in this lawsuit, and a certificate of representation by an attorney

representing Halverson was not filed until January 20, 2015. Following a hearing, the

district court granted respondents’ summary-judgment motion. This appeal followed.

                                      DECISION

                                              I.

       Halverson argues that the time allowed for oral argument at the summary-judgment

hearing was insufficient. The district court has discretion to limit the time allowed for oral

arguments. See State v. Richards, 495 N.W.2d 187, 197 (Minn. 1992) (stating that district

court has discretion to set time limit on closing argument). Even if the district court erred,

Halverson is only entitled to reversal of the summary judgment if the error was prejudicial.

Midway Ctr. Asssocs. v. Midway Ctr, Inc., 309 Minn. 352, 356, 237 N.W.2d 76, 78 (1975)

(stating that appellant must show both error and prejudice to obtain reversal).




                                              4
       The parties agree that, at the beginning of the summary-judgment hearing, the

district court stated that each party would have 15 minutes for argument. Halverson argues

that 15 minutes was insufficient time for his attorney to address all of the evidence in the

case. But the detailed memorandum accompanying the district court’s order shows that

the court carefully considered the record evidence.1 Also, Halverson’s attorney filed a 41-

page memorandum opposing respondents’ summary-judgment motion.

       The district court did not abuse its discretion in limiting the time for oral argument

to 15 minutes for each party. And even if the district court did err, Halverson has not shown

that any prejudice resulted from the time limit.

                                             II.

       Halverson argues that the district court erred by disallowing the evidence in his

January 20, 2015 affidavit because he “responded to interrogatories to the best of his

ability.” The district court may impose sanctions, including prohibiting a person from

introducing designated matters into evidence, if a party disobeys a discovery order. Minn.

R. Civ. P. 37.02(b)(2). “The choice of a sanction for failure to comply with a discovery

order is a matter within the [district] court’s discretion.” Chicago Greatwestern Office

Condo. Ass’n v. Brooks, 427 N.W.2d 728, 730 (Minn. App. 1988).

       The district court stated:

              [Halverson] refused to identify any false statements or
              instances of perjury or subornation of perjury, as requested in

1
 Although the district court precluded Halverson from supporting his claimed truth defense
with the January 20, 2015 affidavit because the evidence was not provided during
discovery, the district court also concluded that, even when the affidavit was considered,
respondents were entitled to summary judgment.

                                             5
              [respondents’] interrogatories. Moreover, he refused to
              respond to the Court’s order dated December 11, 2014, which
              required him to identify within ten days the factual basis for
              these assertions. Pursuant to Minn. R. Civ. P. 37.02,
              [Halverson] is precluded from supporting this claimed defense
              with information that was not disclosed in discovery.

       In determining whether the district court abused its discretion in imposing a

discovery sanction, appellate courts consider whether (1) the district court set a deadline

for compliance, (2) the district court gave a warning regarding the potential sanctions for

noncompliance, (3) the failure to comply with discovery was an isolated event or part of a

pattern, (4) the failure to comply was willful or without justification, and (5) the moving

party has demonstrated prejudice. Frontier Ins. Co. v. Frontline Processing Corp., 788

N.W.2d 917, 923 (Minn. App. 2010), review denied (Minn. Dec. 14, 2010).

       The district court’s discovery order imposed a ten-day time limit and stated, “if

[Halverson] fails to comply with any aspect of this Order, the Court may grant relief

pursuant to Minn. R. Civ. P. 37.02, which may include the rendering of judgment by

default.” Halverson’s failure to respond to the July 2014 letter from respondents’ attorney

and his failure to provide any supplemental discovery until after respondents moved for

summary judgment show willfulness and a pattern of noncompliance. Respondents could

not be expected to respond to Halverson’s claim that his statements were true without any

information about why he believed that the statements were true, and Halverson was given

ample time to respond to the discovery requests.

       “Although some accommodations may be made for pro se litigants, this court has

repeatedly emphasized that pro se litigants are generally held to the same standards as



                                            6
attorneys and must comply with court rules.” Fitzgerald v. Fitzgerald, 629 N .W.2d 115,

119 (Minn. App. 2001). Halverson cannot reasonably claim that his pro se status prevented

him from responding to respondents’ discovery requests. Legal training was not needed to

understand respondents’ requests to identify the factual basis for Halverson’s claim that his

statements were true.

       The district court did not abuse its discretion when it precluded Halverson from

supporting his truth defense with information that was not disclosed in discovery and

granting summary judgment for respondents based on the absence of evidence supporting

Halverson’s truth defense. Because the district court did not err in granting summary

judgment on this basis, we need not address the remaining issues raised by the parties.

       Affirmed.




                                             7